Citation Nr: 1535041	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-29 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an increased rating for right knee chondromalacia patella with osteoarthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to August 1980.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and December 2011 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which denied the benefit sought on appeal.  The Veteran filed Notices of Disagreement (NODs) in August 2011 and January 2012.  The RO issued a Statement of the Case (SOC) in April 2012.  In October 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In May 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the October 2012 Supplemental SOC (SSOC), the Veteran submitted additional pertinent medical evidence.  This evidence was not reviewed by the AOJ.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in May 2013.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   
Initially, at his May 2013 Board hearing, the Veteran reported recent VA treatment for his right knee disability at the VA Medical Center (VAMC) in Alaska.  These treatment records are not currently in the claims file, as the most recent VA treatment records are dated from March 2012, with the exception of one record submitted by the Veteran and dated in March 2013.  Upon remand, the most recent VA treatment records should be obtained and added to the claims file as they are pertinent to the claim on appeal.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, a June 2013 private treatment record from the 673rd Medical Group, submitted by the Veteran, documents that he was scheduled for right knee surgery in September or October of 2013.  These private treatment records are not in the claims file.  Upon remand, these private treatment records should be obtained and added to the claims file as they are pertinent to the claim on appeal.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1).

Finally, the Veteran last was afforded a VA examination to determine the severity of his service-connected right knee disability in April 2011.  This VA examination is now over four years old.  Since that examination, at the May 2013 Board hearing, the Veteran and his representative argued that the April 2011 examination was inadequate because the examiner forced the Veteran's right knee to extend, creating abnormal and unrealistic ranges of motion.  Further, at his Board hearing, the Veteran testified that he was forced to reduce his hours of employment from forty to thirty-six due to the pain from standing on his right leg.  The Veteran submitted supervisor and co-worker statements to verify this employment action.  The lay statements also support the Veteran's contentions of instability in his right knee.  These findings were not documented at the April 2011 VA examination.  Where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board finds that updated VA examination is necessary to assess the current severity of the service-connected right knee disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VAMC in Alaska dated since March 2012 which have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain the Veteran's recent inpatient and outpatient private treatment records from the 673rd Medical Group, where the Veteran was referred by the VAMC for the treatment of his service-connected right knee chondromalacia patella with osteoarthritis.  In particular, attempts must be made to obtain the right knee surgery treatment records from September or October of 2013 from this Medical Group.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, provide a VA examination for the Veteran in order to assist in evaluating the severity of his service-connected right knee chondromalacia patella with osteoarthritis.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of the knees, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the knees.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

X-rays of the right knee must be obtained at the examination.  Stability testing must also be conducted.  

Additionally, the examiner should note if the Veteran's right knee chondromalacia patella with osteoarthritis is manifested by any of these symptoms:
* occasional incapacitating exacerbations;
* ankylosis;
* recurrent subluxation and/or lateral instability, and if so the current severity should be described;
* dislocated semilunar cartilage with locking, pain, and effusion;
* removal of semilunar cartilage, symptomatic;
* nonunion of the tibia and fibula with loose motion requiring a brace;
* malunion of the tibia and fibula; and,
* genu recurvatum.

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



